Citation Nr: 1640529	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  15-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than February 22, 2011, for the grant of entitlement to service connection for migraine headaches.

2.  Entitlement to an effective date earlier than March 4, 2010, for the grant of entitlement to service connection for left upper extremity radiculopathy.

3.  Entitlement to an effective date earlier than March 4, 2010, for the grant of entitlement to service connection for right upper extremity radiculopathy.

4.  Entitlement to an effective date earlier than February 11, 2015, for the grant of entitlement to service connection for right lower extremity radiculopathy and/or peripheral nerve damage.

5.  Entitlement to an effective date earlier than February 11, 2015, for the grant of entitlement to service connection for left lower extremity radiculopathy and/or peripheral nerve damage.

6.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity.

7.  Entitlement to an initial rating greater than 20 percent for peripheral nerves, right lower extremity, popliteal nerve.

8.  Entitlement to an initial rating greater than 10 percent for peripheral nerves, left lower extremity, anterior crural nerve.

9.  Entitlement to an initial rating greater than 10 percent for peripheral nerves, right lower extremity, femoral nerve.

10.  Entitlement to a compensable initial rating for peripheral nerves, left lower extremity, obturator nerve.

11.  Entitlement to a compensable initial rating for peripheral nerves, right lower extremity, obturator nerve.

12.  Entitlement to a compensable initial rating for peripheral nerves, right lower extremity, external cutaneous nerve.

13.  Entitlement to a compensable initial rating for peripheral nerves, right lower extremity, ilio-inguinal nerve.

14.  Entitlement to an initial rating greater than 20 percent for left upper extremity radiculopathy.

15.  Entitlement to an initial rating greater than 20 percent for right upper extremity radiculopathy.

16.  Entitlement to an increased rating greater than 20 percent prior to March 4, 2010, for degenerative disc disease, cervical spine, C5-C6, C6-C7.

17.  Entitlement to an increased rating greater than 20 percent for partial rotator cuff tear, right shoulder.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine greater than 40 percent from June 27, 2008, to February 23, 2012; greater than 10 percent from February 24, 2012, to February 10, 2015; and greater than 20 percent from February 11, 2015, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to July 1998.

This matter came before the Board of Veterans Appeals' (Board) from June 2013, May 2014, February 2015, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In October 2015, the Board remanded the claims to afford the Veteran a hearing before a representative of the Board.  That Board hearing was held in March 2016 and a transcript of the hearing has been associated with the electronic claims file.

Following the final adjudication of the case by the Agency of Original Jurisdiction (AOJ), in April 2016, additional relevant evidence was associated with the claims file.  In multiple correspondence, most recently in July 2016, the Veteran and/or his representative explicitly waived initial review of the evidence by the AOJ and requested that the Board proceed with adjudication of the claims. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating greater than 20 percent prior to March 4, 2010, for degenerative disc disease, cervical spine, C5-C6, C6-C7; entitlement to an increased rating greater than 20 percent for partial rotator cuff tear, right shoulder; entitlement to increased ratings greater than 20 percent for right and left upper extremity radiculopathy; and entitlement to an effective date earlier than March 4, 2010, for the grants of entitlement to service connection for left and right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity was requested.

2.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to an initial rating greater than 20 percent for peripheral nerves, right lower extremity, popliteal nerve, was requested.

3.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to an initial rating greater than 10 percent for peripheral nerves, left lower extremity, anterior crural nerve, was requested.

4.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to an initial rating greater than 10 percent for peripheral nerves, right lower extremity, femoral nerve, was requested.

5.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to a compensable initial rating for peripheral nerves, left lower extremity, obturator nerve, was requested.

6.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, obturator nerve, was requested.

7.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, external cutaneous nerve, was requested.

8.  On March 24, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeal of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, ilio-inguinal nerve, was requested.

9.  The Veteran filed a formal claim of entitlement to service connection for migraine headaches on February 10, 2011, more than one year following his separation from service, without having filed an informal or formal claim or having raised an inferred claim for headaches prior to that date.

10.  Affording the Veteran the benefit of the doubt, he first complained of symptoms that would eventually lead to the diagnoses of right and left lower extremity radiculopathy and/or peripheral nerve damage on March 21, 2006, during the appellate time period for his underlying low back disability.

11.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 20 percent for peripheral nerves, right lower extremity, popliteal nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for peripheral nerves, left lower extremity, anterior crural nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for peripheral nerves, right lower extremity, femoral nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial rating for peripheral nerves, left lower extremity, obturator nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, obturator nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, external cutaneous nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

8.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, ilio-inguinal nerve, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

9.  The criteria for an effective date prior of February 10, 2011, but no earlier, for the award of service connection for migraine headaches have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

10.  The criteria for an effective date of March 21, 2006, but no earlier, for the award of entitlement to service connection for left lower extremity radiculopathy and left femoral (anterior crural) and obturator peripheral nerve damage have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

11.  The criteria for an effective date of March 21, 2006, but no earlier, for the award of entitlement to service connection for right popliteal, femoral (anterior crural); obturator, external cutaneous, and ilio-inguinal peripheral nerve damage have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

12.  The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board notes that the Veteran's appeal as to the effective date assigned for his service connection for headaches and right and left lower extremity radiculopathy and/or peripheral nerve damage arose from his disagreement with the grant of entitlement to service connection for those disabilities.  Since the claims as to earlier effective dates are considered "downstream" issues, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims currently on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

To the extent that the duty to assist may apply, there is no indication that any pertinent treatment records remain outstanding.  Furthermore, neither the Veteran nor his representative has argued that he has been prejudiced by any possible notice defects in this case, or that any pertinent evidence remains outstanding.

Based on the provision of a Board hearing the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Withdrawal of Claims for Increased Ratings for Left Lower Extremity Radiculopathy; Right Lower Extremity Popliteal, Femoral, Obturator, External Cutaneous, and Ilio-Inguinal Nerves; and Left Lower Extremity Anterior Crural and Obturator Nerves

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes the August 2015 Statement of the Case (SOC) included the issues of entitlement to increased ratings for left lower extremity radiculopathy; right lower extremity popliteal, femoral, obturator, external cutaneous, and ilio-inguinal nerves; and left lower extremity anterior crural and obturator nerves.  The Veteran properly appealed these issues in his October 2015 substantive appeal.  However, the Veteran subsequently indicated during his March 2016 Board hearing that he wished to withdraw his appeal of those issues.  Specifically, the Veteran stated that "it's not the ratings I'm taking issue with, it was the effective dates" with respect to his multiple right and left lower peripheral nerve and radiculopathy disabilities.  He also specifically stated, "I have not taken issue with before the popliteal, the anterior, the obturator nerve for the left and right, external (inaudible), ilioinguinal nerve, it's just the effective dates for those specific ones."  The effective date issues for the lower extremity radiculopathy and peripheral nerves will be addressed more fully immediately below.  The Board finds the foregoing a clear statement of intent not to pursue an appeal with respect to these increased rating issues.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to increased ratings for left lower extremity radiculopathy; right lower extremity popliteal, femoral, obturator, external cutaneous, and ilio-inguinal nerves; and left lower extremity anterior crural and obturator nerves have been properly withdrawn by the Veteran and dismisses the claims.

Earlier Effective Dates

The Veteran contends that the effective date for the awards of service connection for headaches and right and left lower extremity radiculopathy and/or peripheral nerve damage should be April 8, 2010, when he claims that his representative filed a claim for those disabilities.    

The effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Further, for an increased rating, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary.  However, as the facts of this case turn on claims prior to March 2015, the law in effect prior to that date controls.
Prior to March 2015, the terms "claim" and "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must have indicated an intent on the part of the claimant to apply for the benefit and must have identified the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the veteran to seek service connection for that disability).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.")  

In August 1998, the Veteran brought a claim for entitlement to service connection for a low back disability.  During a September 1998 VA examination for the back, he reported radiation up the spine, but did not report any radiating into the lower extremities and straight leg raise testing was negative.  An October 1998 rating decision eventually granted entitlement to service connection for a low back disability.  In July 1999, the Veteran denied radiating low back pain and a September 1999 rating decision, May 2000 Statement of the Case (SOC), and August 2002 Board decision continued the Veteran's 10 percent rating for his low back disability.

In August 2004, VA received a claim for an increased rating for the low back disability.  An October 2004 VA examination report did not include reports or findings of low back pain radiating into the lower extremities or other associated symptoms.  A December 2004 rating decision granted an increased rating for the low back disability of 20 percent, effective August 30, 2004, the date of claim for increase.  The Veteran filed a timely notice of disagreement with that determination in February 2005 and ultimately timely appealed the determination to the Board in July 2006 in response to a May 2006 SOC.

A July 2005 VA examination report did not include complaints or diagnosis of radiculopathy or lower extremity peripheral nerve dysfunction.  Subsequently, the Veteran discussed right foot problems that he attributed to tendonitis and strain of the right Achilles tendon due to an in-service injury.

On March 21, 2006, the Veteran's representative submitted a statement indicating that the Veteran also experienced "numbness in the feet."

On April 7, 2007, the Veteran was afforded a VA examination based on reports of numbness and tingling in the feet.  These symptoms were worse with activity.  On examination, there was some decrease in vibration and touch in a stocking type distribution in the feet up to the ankles, with mild atrophic skin changes.  There also was some mild hyperesthesia in the right foot compared to the left (i.e. sometimes touch was felt to be uncomfortable).  Reflexes were hypoactive bilaterally.  The diagnosis was peripheral neuropathy in the feet, mild in nature.  The etiology of the neuropathy was unclear.

In July 2007, the Veteran reported low back pain without radicular symptoms into the legs, although in the past he had experienced radiating pain into the left lower extremity.  The Veteran did report numbness / tingling in the feet.

A June 27, 2008, VA treatment record included the Veteran's reports of progressively worsening back pain since 2004.  That said, he denied pain radiating down the legs.  In January 2009, the Veteran's pain was not as bad and he continued to wear a back brace.  He reported that he walked quite a bit.  

During his April 2009 Board hearing for an increased rating for his low back disability (adjudicated in a separate Board decision), however, the Veteran reported numbness in the feet and pain shooting down the legs.  He acknowledged that no medical provider had specifically attributed his lower extremity symptoms to his service-connected back disability.  Based on these reported symptoms, the Board remanded the claim in May 2009 to afford the Veteran a VA examination.

The Veteran was afforded a VA examination in August 2009.  The Veteran described shooting pain down the legs to the feet with numbness in both feet that he had for years.  On examination, straight leg raises were positive bilaterally, at 60 degrees on the right and 70 degrees on the left.  In addition, reflexes were reduced in the bilateral lower extremities.  EMG testing was ordered to evaluate the bilateral lower extremity problems, but in the interim the diagnosis was degenerative disc disease L5-S1 with radiculopathy, atypical.

The ordered September 2009 EMG studies, however, showed no electrodiagnostic evidence of bilateral lumbar-S1 radiculopathy.  The examination report was amended in September 2009 to reflect the findings of the EMG.

In January 2010, the Veteran submitted a statement requesting an earlier increased rating for his low back disability based on symptoms that included, "shooting pain down both legs - two to three times per week."  

The Veteran submitted numerous filings in March 2010 and April 2010; however, these statements and documents all specifically raised a claim for entitlement to TDIU.  The first of these filings was received on March 4, 2010, and while it did not raise any specific increased rating claims the RO took the TDIU filing as one for increased rating for all service-connected disabilities, including the neck and low back.  That said, the filings did not raise a new claim for entitlement to service connection for headaches or otherwise mention headaches.  

The Veteran was afforded a VA contract examination in November 2010 for increased rating claims for the neck and back.  At that time, the Veteran reported pain radiating down the legs and numbness in the feet.  The pain was severe and exacerbated by physical activity, stress, and sitting.  The examination report does not specifically discuss any radiating symptoms regarding the upper extremities.  On examination of the cervical and thoracolumbar spine, however, there was no evidence of radiating pain in any extremity on movement.  Nor was there evidence of muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  Straight leg raise testing was negative on the left and right.  On neurological testing of the upper and lower extremities, there was normal coordination and motor function.  Reflexes were normal in all extremities.  Neurological examination of the cervical spine showed no deficits; however, the lumbar spine examination showed sensory function impairment.  Specifically, there was sensory deficit of the bilateral dorsal and lateral feet.  That said, the examiner did not diagnose radiculopathy as to any extremity.  The examiner, however, did diagnose right and left foot paresthesias.

On February 10, 2011, the RO received a letter from the Veteran's representative, dated April 8, 2010, indicating that the Veteran wanted to raise claims of entitlement to service connection for headaches and bilateral upper and lower extremity radiculopathy, as well as entitlement to an increased rating for his service-connected cervical spine disability.  In addition, a February 22, 2011 VA Form 21-4138, Statement in Support of Claim specifically raised the issues of entitlement to service connection for headaches and bilateral upper and lower extremity radiculopathy.  Although the issues were raised in a statement specifically discussing reevaluating his claim for entitlement to TDIU, his notation of these claimed disabilities with respect to the TDIU clearly evidences that he believed the problems to be related to his service and/or service-connected disabilities.  Similarly, in February 2011 

An April 2011 statement from an acquaintance indicated that the Veteran in 2005 had such extreme back problems that he had been unable to leave the house for multiple months.  She also discussed shooting pain in his legs.

In May 2011, the Veteran reiterated his desire to file claims for entitlement to service connection for headaches and bilateral upper and lower extremity radiculopathy.  A May 2011 VA Form 21-0820, Report of General Information, indicated that she spoke with the Veteran regarding the status of his April 6, 2010, claim.  The form indicated that the claim had been cancelled on July 26, 2010.

On September 21, 2011, the Veteran reported back pain that radiated down the back of his legs.  On examination, there was slight muscle weakness and decreased pinprick in the left L5 distribution.  Reflexes were hypoactive.  The assessment was cervical and lumbar radiculopathy and the treatment provider indicated that the lumbar symptoms were relatively new compared to baseline.  He was started on Gabapentin.  He was referred for physical therapy for the lumbar radiculopathy and a subsequent October 2011 VA physical therapy treatment record indicated that the Veteran's chart indicated that straight leg raise testing was negative and the Veteran denied any current radiating pain.  In January 2012, the Veteran complained of cervical and lumbar radiculopathy.  He had been taking Gabapentin with good response, although on the day of treatment it was worse than usual.  On examination, there was no new weakness or numbness.  The assessment was C6 and left L5 radiculopathy with some mild symptoms that were generally well controlled with Gabapentin.

A February 2012 VA spine examination report included the Veteran's reports of numbness in the lower extremities.  On examination, muscle strength was normal and there was no atrophy.  Reflexes and sensation were normal.  Straight leg raising test was negative and the examiner concluded that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The Veteran occasionally used a cane for knee problems, but was not noted to use a back brace.  

July 2012 EMG testing of the lower extremities was normal, but a July 2012 treatment record noted that an MRI had shown mild bilateral L4-L5 and S1 neuroforaminal stenosis.  The assessment included lower extremity radiculopathy.

A June 2013 VA peripheral nerves examination included normal findings as to the bilateral sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  The examiner concluded that the Veteran did not have bilateral lower extremity radiculopathy.
A May 2014 rating decision granted entitlement to service connection for migraine headaches and assigned a noncompensable rating, effective May 6, 2011.  In June 2014, the Veteran argued that the effective date for the grant of his headache claim should be March 12, 2010.

A January 2015 rating decision denied entitlement to service connection for right and left lower extremity radiculopathy because multiple VA medical examinations and diagnostic tests had found that the Veteran did not have right or left lower extremity radiculopathy.

A February 11, 2015, VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire included findings of right and left lower extremity radiculopathy.  Specifically, there was both constant and intermittent pain that was mild in the left lower extremity and moderate in the right lower extremity; and dull pain, numbness, and paresthesias that was mild in both extremities.

A February 19, 2015, VA Peripheral Nerves Conditions (Not Including Diabetic Sensory-Motor Peripheral Neuropathy) Disability Benefits Questionnaire diagnosed peripheral neuropathy from April 7, 2007 and thoracolumbar radiculopathy from October 2001.  Muscle strength in the knees was 3 out of 5 on the left and 2 out of 5 on the right.  Ankle plantar flexion was 3 out of 5 on the right and 4 out of 5 on the left.  Ankle dorsiflexion was 2 out of 5 bilaterally.  There was intermittently decreased sensation and reflexes.  The examiner found mild incomplete paralysis of the bilateral external popliteal (common peroneal), musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), posterior tibial, anterior crural (femoral), and obturator nerves.  The examiner also found mild incomplete paralysis of the right internal saphenous and external cutaneous nerves

A June 2015 rating decision granted entitlement to service connection for peripheral nerves, right lower extremity, popliteal nerve, and assigned a 20 percent rating; radiculopathy, left lower extremity, and assigned a 10 percent rating; peripheral nerves, right lower extremity, anterior crural (femoral) nerve, and assigned a 10 percent rating; peripheral nerves, left lower extremity, anterior crural (femoral) nerve, and assigned a 10 percent rating; peripheral nerves, right and left lower extremity, obturator nerve, both rated as noncompensably disabling; peripheral nerves, right lower extremity, external cutaneous nerve, rated as noncompensably disabling; and peripheral nerves, right lower extremity, ilio-inguinal nerve, rated as noncompensably disabling.  The effective date of each of these disabilities was February 11, 2015.

In his July 2015 notice of disagreement, the Veteran argued as to the lower extremity radiculopathy that an MRI in June 1998 showed a mild disc bulge at L4-L5 and L5-S1 and degenerative disc disease with disc desiccation at L5-S1, which the Veteran argued indicated the presence of radiculopathy.  In addition, he had been prescribed Gabapentin and Amitriptyline for the radiculopathy.  

During his March 2016 Board hearing, the Veteran argued that the effective dates for his headaches and right and left lower extremity radiculopathies should be April 8, 2010, based on the receipt of a doctor's note of March 2010 that included discussion of the headaches, bilateral upper and lower extremity radiculopathy, and the cervical spine.  There was a cover letter from the Veteran's representative included with the letter.  The Veteran argued that September 2009 and October 2011 records included diagnoses of lower extremity radiculopathy and that the effective date should be April 8, 2010.  As to the right and left upper extremity radiculopathy, the notice of disagreement argued only for an increased rating and failed to discuss a basis for an earlier effective date.  The Veteran argued that an effective date of April 8, 2010, was warranted for his service-connected migraine headaches.

Migraine Headaches

As noted above, the Veteran claims that the effective date for his claim for entitlement to service connection for migraine headaches should be April 8, 2010.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 10, 2011, is the correct date for the grant of service connection for migraine headaches, as this was the date that VA first received notification that the Veteran wished to file a claim for entitlement to service connection for headaches.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  The evidence of record clearly indicates that the Veteran's original claim for service connection for headaches was submitted on February 10, 2011, rather than February 22, 2011, as currently assigned.

The Board has considered the Veteran's assertion that his representative filed a letter on April 8, 2010, that included a claim for entitlement to service connection for headaches.  The Board acknowledges that such a letter exists and, indeed, is the basis for the earlier effective date granted herein.  That said, the claims file does not indicate that the letter was received by VA on the date it was addressed.  The letter at issue has a specific date stamp from the fax machine of February 10, 2011 (as evidenced both by that document and the accompanying pages of documents, which include a date stamp of receipt by VA).  The Board notes that the Veteran's representative submitted multiple documents to VA on April 8, 2010; however, these documents discussed only the claim for entitlement to TDIU and did not mention headaches.  The Board also finds it significant that the April 8, 2010, letter raising the claim for headaches did not include the letterhead of the service organization representing the Veteran, as did the other letters received by VA from the representative at that time.  This suggests the possibility that the letter raising the claim for headaches may have been drafted in April 2010, but not completed and submitted, which is consistent with the evidence (or lack of evidence of filing on April 8, 2010) in the electronic claims file.  

While the Board sympathizes with the Veteran's sincerely held belief that his claim for entitlement to headaches was filed on April 8, 2010, the evidence indicates otherwise.  To the extent that the letter may have been drafted by his representative on April 8, 2010, the electronic claims file does not indicate that such a filing was received by VA until February 10, 2011.  As the claims file contains no documents of record suggesting an intent to file a claim for compensation benefits for headaches prior to February 10, 2011, an effective date of February 10, 2011, but no earlier, is granted.


Right and Left Lower Extremity Radiculopathy and/or Peripheral Nerve Damage

Affording the Veteran the benefit of the doubt, the Board concludes that an effective date of March 21, 2006, is warranted for left lower extremity radiculopathy; left femoral (anterior crural) and obturator peripheral nerve damage; and right popliteal, femoral (anterior crural); obturator, external cutaneous, and ilio-inguinal peripheral nerve damage.

As noted above, a claim for entitlement to an increased rating for the Veteran's service-connected low back disability was filed in 2004 and his radiculopathy and peripheral nerve damage have been associated with that disability.  The Veteran specifically complained of numbness in the bilateral feet on March 21, 2006, and he was diagnosed with paresthesias of the feet during the resulting April 7, 2007, VA examination.  The Board recognizes that multiple subsequent diagnostic tests, including EMGs, were unable to conclusively establish lower extremity radiculopathy or peripheral nerve damage, but the Veteran was consistent in his report of symptoms from March 21, 2006, until his eventual diagnosis of the foregoing disabilities.  The Board also finds it extremely significant that the February 2015 VA Peripheral Nerves Disability Benefits Questionnaire attributed the onset of disability to April 7, 2007, when he was diagnosed with paresthesias in the feet.  

The Board concludes that an effective date prior to March 21, 2006, is not warranted for any of the service-connected radiculopathy or peripheral nerve disabilities.  In reaching that conclusion, the Board notes that the same February 2015 peripheral nerve examination report discussed above indicated that the radiculopathy of the left lower extremity stemmed from October 2001; however, the VA examination report from that timeframe did not include any reports of pain radiating into the lower extremities and straight leg raising tests were negative.  In addition, after that examination the Veteran denied lower extremity radiating pain on multiple occasions.  As to the peripheral nerves, there were no lay or medical reports prior to March 21, 2006, that could constitute a claim for benefits.  Prior to that time, the Veteran had raised claims for ankle disabilities; however, the claims were based on specific in-service injury and described specific strain and tendonitis issues rather than neurological problems.  As such, no earlier effective date is warranted prior to March 21, 2006.

Entitlement to TDIU

As an initial matter, the question of whether the issue of entitlement to TDIU remains in appellate status must be addressed.  In that regard, the Board recognizes that in a 1999 precedent opinion, VA's General Counsel concluded that a claim for TDIU could not be considered for a time period when a schedular 100 percent rating was already in effect for a service-connected disability.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s) (West 2014); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).

In this case, the Veteran is not in receipt of SMC at the housebound rate for any period on appeal.  As such, the matter remains before the Board for the entire period on appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a) (2015).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for migraine headaches, rated as 50 percent disabling; degenerative disc disease L5-S1, rated as 40 percent disabling; hiatal hernia with gastroesophageal reflux disease, rated as 30 percent disabling; partial rotator cuff tear, right shoulder, rated as 20 percent disabling; degenerative disc disease, cervical spine, C5-C6, C6-C7, rated as 20 percent disabling; radiculopathy of the right and left upper extremity, each rated as 20 percent disabling; peripheral nerves, right lower extremity, popliteal nerve, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; chronic tendonitis, left shoulder, rated as 10 percent disabling; chronic tendonitis, left ankle, rated as 10 percent disabling; tinea pedis, rated as 10 percent disabling; radiculopathy, left lower extremity, rated as 10 percent disabling; peripheral nerves, right lower extremity, anterior crural (femoral) nerve, rated as 10 percent disabling; peripheral nerves, left lower extremity, anterior crural (femoral) nerve, rated as 10 percent disabling; segmental epididymitis, rated as noncompensably disabling; erectile dysfunction, rated as noncompensably disabling; peripheral nerves, right and left lower extremity, obturator nerve, rated as noncompensably disabling; peripheral nerves, right lower extremity, external cutaneous nerve, rated as noncompensably disabling; and peripheral nerves, right lower extremity, ilio-inguinal nerve, rated as noncompensably disabling.  The combined disability rating is 100 percent.  Thus, the Veteran meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16 (a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

In this case, the evidence indicates that although the Veteran has a degree in business administration and a juris doctorate that he has not worked since at least 2004.

During his April 2009 Board hearing, the Veteran reported that he had a degree in business administration and a juris doctorate.  He was looking for work in the mortgage field, such as mortgage closings and brokerage, but also had looked for work in human resources.

The Veteran was afforded a VA examination on February 24, 2012, for his service-connected back disability.  The examiner concluded that the Veteran's back disability impacted his ability to work, but he was able to perform most jobs except those associated with prolonged standing and heavy lifting.

The Veteran was afforded a VA examination for the right shoulder in May 2013.  The examiner concluded that the Veteran's right shoulder disability did not impact his ability to work.

The Veteran was afforded a VA examination for the cervical spine in May 2013.  The examiner concluded that the Veteran would be able to work in his prior field as a financial analyst without significant incident due to his service-connected cervical spine disability, but since the Veteran had not chosen to work in the almost 15 years since separation from service the precise degree to which the neck problems would impact the Veteran's occupational functioning could not be determined.

A June 2013 VA peripheral nerves examination report concluded that the Veteran's mild left C6 radiculopathy did not render him unemployable or unable to secure and maintain substantial gainful employment.  The examiner concluded that the Veteran would be able to work in his prior field as a financial analyst without significant incident due to his upper extremity radiculopathy disability, but since the Veteran had not chosen to work in the almost 15 years since separation from service the precise degree to which the neck problems would impact the Veteran's occupational functioning could not be determined. 

A June 2013 VA general medical examination indicated that the Veteran's greatest limiting factor in obtaining and maintaining employment was his low back pain and, to a lesser extent, his neck and headache problems.  In addition, drowsiness and thinking and concentration problems related to his prescribed medications.  The examiner estimated that the Veteran's hypertension, hiatal hernia, erectile dysfunction, and epididymal problems did not significantly impair his ability to obtain or hold gainful employment based on his work experience and education.

Several February 2015 Disability Benefits Questionnaires indicated that his service-connected disabilities would impact his ability to work in that he had pain with sitting or standing, making sedentary desk work or working involving prolonged standing unreasonable.  He also would not be able to perform jobs requiring lifting due to deltoid weakness.  There were issues with forward flexion of the shoulders and problems with grip strength due to radiating pain.  His low back disability caused significant limitation in his ability to crouch, stoop, or bend.  Related pain medication affected the ability to concentrate and general fatigue would also adversely affect his ability to perform occupational tasks.  

A December 2015 VA examination report concluded that the Veteran was unable to perform physical work due to his low back disability.

The Board notes that there is potentially conflicting evidence as to the Veteran's ability to follow a substantially gainful occupation.  The Board notes there are multiple medical opinions of record indicating that the Veteran would be limited by his service-connected disabilities solely in his ability to perform active, physical work.  

That said, the evidence demonstrates that the Veteran's service-connected neck, back, bilateral shoulder, and bilateral upper and lower extremity radiculopathy and peripheral nerve problems make manual labor impossible.  This would not be a significant issue, as the Veteran's education and work history demonstrate that he is best qualified for sedentary employment.  That said, the Veteran's pain medications for his various orthopedic and neurological problems make concentration, thinking, and staying awake a significant concern.  In addition, these same disabilities now make it difficult for him to sit for an extended period of time.  

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.  That said, as the Board finds that entitlement to TDIU is warranted based on a combination of the Veteran's service-connected disabilities, it would not constitute a single 100 percent disabling disability for the purposes of SMC housebound benefits.  As the claims file does not otherwise raise such a claim, no further discussion is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for radiculopathy of the left lower extremity is dismissed. 

The appeal regarding the claim of entitlement to an initial rating greater than 20 percent for peripheral nerves, right lower extremity, popliteal nerve, is dismissed.

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for peripheral nerves, left lower extremity, anterior crural nerve, is dismissed.

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for peripheral nerves, right lower extremity, femoral nerve, is dismissed.

The appeal regarding the claim of entitlement to a compensable initial rating for peripheral nerves, left lower extremity, obturator nerve, is dismissed.

The appeal regarding the claim of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, obturator nerve, is dismissed.

The appeal regarding the claim of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, external cutaneous nerve, is dismissed.

The appeal regarding the claim of entitlement to a compensable initial rating for peripheral nerves, right lower extremity, ilio-inguinal nerve, is dismissed.

Entitlement to an effective date of February 10, 2011, but no earlier, for the award of entitlement to service connection for migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 21, 2006, but no earlier, for the award of entitlement to service connection for left lower extremity radiculopathy and left femoral (anterior crural) and obturator peripheral nerve damage is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of March 21, 2006, but no earlier, for the award of entitlement to service connection for right popliteal, femoral (anterior crural), obturator, external cutaneous, and ilio-inguinal peripheral nerve damage is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted.


REMAND

As to the issues of entitlement to an increased rating greater than 20 percent prior to March 4, 2010, for degenerative disc disease, cervical spine, C5-C6, C6-C7; entitlement to an increased rating greater than 20 percent for partial rotator cuff tear, right shoulder; and entitlement to an effective date earlier than March 4, 2010, for the grants of entitlement to service connection for left and right upper extremity radiculopathy, the Board finds that additional development is necessary prior to adjudication of these claims.

On March 4, 2010, VA received a claim for entitlement to TDIU, which the RO interpreted as encompassing a claim for increased rating for all service-connected disabilities, including the cervical spine and right shoulder.  The current 20 percent disability rating for degenerative disc disease of the cervical spine was granted by the RO in a June 2013 rating decision and is assigned from March 4, 2010, the purported date of claim.  The 20 percent rating for the right shoulder was continued at that time.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim for increase is received within one year from such date otherwise, the effective date will be the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(2).  

Previously, the Veteran had filed a claim for increased rating for his service-connected neck and right shoulder disabilities in May 2005.  In a September 2005 rating decision, the RO granted an increased rating from noncompensable to 10 percent disabling, effective May 12, 2005, for the cervical spine disability and continued the right shoulder disability rating at 20 percent.  The Veteran filed a timely notice of disagreement with that determination and a February 2008 SOC continued the 10 percent disability rating for the neck and 20 percent for the right shoulder.  (In that regard, the Board notes that the SOC initially erroneously indicated that the cervical spine issue was a claim for increased rating greater than 20 percent; however, the body of the discussion makes clear that the claim was one for greater than a 10 percent rating.)  The letter accompanying the SOC had a date of February 13, 2008, and notified the Veteran that if he wished to appeal the decision he had "60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed... If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."

On April 11, 2008, a VA Form 119, Report of Contact, indicated that the Veteran had called and "requests that he be given an additional 30 days to respond to the statement of the case that was sent to him."  The RO failed to respond to this communication and on May 9, 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, specifically noting that he wanted to appeal the issues of increased rating for the right rotator cuff and degenerative disc disease of the cervical spine.  Thereafter, the Veteran continued to send in the Form 9 and requested on multiple occasions that his claims be adjudicated.  In a January 2010 letter, however, the RO sent the Veteran a letter indicating, "We do have a VA Form 9 dated April 12, 2008; however, the Form 9 was not received at the Regional Office until May 9, 2008.  You were notified of the decision on the Supplemental Statement of the Case dated February 13, 2008 you had 60 days from the date of the letter to respond.  Since we did not receive the Form 9 in a timely manner and it was not received until approximately 30 days past the time frame allowed it was not considered."

The above statement from the RO failed to address the April 11, 2008, call from the Veteran to the RO, which was reduced to writing in the VA Form 119.  

The Notice of Disagreement and Substantive Appeal must be filed with the VA office from which the claimant received notice of the determination being appealed.  38 C.F.R. § 20.300.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or within an extended time limit granted pursuant to a timely-filed request for extension of time.  38 C.F.R. §§ 20.302 (b)(1), 20.303. 

An extension of time for filing a substantive appeal may be granted by the RO for good cause.  A request for such extension must be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal or the response to the Supplemental Statement of the Case.  The request for extension must be filed with the Department of Veterans Affairs office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable records have been transferred to another VA office.  A denial of a request for extension may be appealed to the Board.  See 38 C.F.R. § 20.303.

Although the Veteran did not submit the request for an extension in writing, it was reduced to writing in the VA Form 119.  The Board finds this akin to a request for withdrawal of an issue or notice of disagreement in a Board hearing and reduced to writing in the transcript.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that a statement on the record at a Board hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement).  The Veteran's April 11, 2008, statement otherwise met the regulatory requirements for a request for extension.  The RO never made a determination on the Veteran's request for an extension and, to the extent that the January 2010 letter can be considered an implicit denial of the request for extension, (despite never referencing or discussing the request), the Board finds that the failure to provide the Veteran with notification of his right to appeal that determination to the Board renders the decision inadequate.
As such, the Board concludes that a remand is required to afford the Agency of Original Jurisdiction the opportunity to make a determination on the April 11, 2008, request for an extension of time for filing his substantive appeal.  Should such a request be denied, the Veteran should be notified and informed that the denial may be appealed to the Board.

The claims for increased ratings and earlier effective dates for the grants of entitlement to service connection for right and left upper extremity radiculopathy also are remanded, as the effective dates assigned stem from an ongoing increased rating claim for the underlying cervical spine disability and all claims could be affected by a determination regarding the cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's April 11, 2008, request for an extension of time for the filing of a substantive appeal for the February 13, 2008, SOC.  Should the request be denied, the Veteran should be notified and informed of his right to appeal the determination to the Board.

2.  After undertaking any additional development deemed necessary, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


